Title: To George Washington from Major General Alexander McDougall, 4 February 1779
From: McDougall, Alexander
To: Washington, George

Sir,
Head Qurs Pecks-Kill [N.Y.] Feby 4th 1779

My last address to your Excellency was of the 25th Ultimo by the Stated express’s. I have not been favored with any of yours Since the 16th of december. The works at Kings-Ferry, will be ready for the Cannon and Compleat to receive the Troops, long before those can now be transported from the Eastward. west Point can very ill, Spare any heavy for the Ferry. Col. woods regt having finished Barracks for a regiment to the right of the Village is dismissed. Col. Baileys from Fish Kill is in motion to Quarter there. Col. Putnam marches to morrow for the mouth of Croton to begin the Bridge, Nixons will follow in a day or two to Support him. Gratons will move at the Same time, to the South of Crompond; as it can be Subsisted from Mills in the neighbourhood. These Corps leave their bagage in their cantonment, with their invalids, to be ready to chastise the Tories lately imbodied in nyork, Should they make the threatned excursion, They will get many comfortable necessaries from the Setled Country, which they were deprived of in the Mountains. The frequent changing of the Command of these Posts, and Especially that of west Point give the Enemy an opportunity to Send their Spies there undiscovered. To prevent this for the future I have given Mr Buchanan the appointment inclosed, which I transmit for your approbation; If it meets your excellency’s, I beg it may [be] Signified at the foot of it, and returned to me. I shall instruct him to let no man land out of any boat, without express leave from the Commandant of the Post. The Spirit of desertion Still continues in the Enemies Troops, thirty Seven have come out to my advanced Posts in January. The importance of this is lessen by the loss of twelve men of an advanced Guard from the Principal one on the right, taken by an equal number of the Enemies new raised Horse without the disc[h]arge of a musket, except what was done by one of General Burgoynes men, whom they cut almost to Pices & left behind. The Guard was well posted, but the Centry did not do his duty. All South of Saw Pitts is still Tophet. our Brethren there have a more lucrative Service of it, than if they advanced. The perplexities of the Post, is increased by the new-arangement not taking place in the Bay line. I have had no orders on the Subject. Col. poors regiment of Militia is not dismised, as they have not performed a reasonable duty assigned them. I have the Honor to be Your Excellency’s most obt and most Humble Servant.
